Name: Commission Regulation (EEC) No 2762/89 of 12 September 1989 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 9 . 89 Official Journal of the European Communities No L 266/49 COMMISSION REGULATION (EEC) No 2762/89 of 12 September 1989 suspending advance fixing of the export refund for certain pigmeat products speculative purposes, the advance fixing of refunds should be suspended until the new refunds come into effect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat^ HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), Having regard to Regulation (EEC) No 2768/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EEC) No 2757/89 (4) ; Whereas it is necessary, in the light of the examination of the market, to adjust the system of advance fixing of the refunds ; whereas, in order to discourage applications for the advance fixing of refunds from being submitted for Article 1 Advance fixing of refunds in respect of products which are listed in the Annex to Regulation (EEC) No 2757/89 is hereby suspended from 13 to 30 September 1989. Article 2 This Regulation shall enter into force on 13 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 282, 1 . 11 . 1975, p. 39 . (4) See page 36 of this Official Journal.